UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
MARY RICHARDS,                            )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 08-0007 (PLF)
                                          )
OPTION ONE MORTGAGE CORP., et al.,        )
                                          )
            Defendants.                   )
__________________________________________)


                                                ORDER

               For the reasons stated in the Opinion issued this same day, it is hereby

               ORDERED that Counts Four, Five and Six of plaintiff’s complaint are dismissed

as to defendant Option One Mortgage Corporation; it is

               FURTHER ORDERED that defendant Option One Mortgage Corporation’s

motion for summary judgment [34] is GRANTED; it is

               FURTHER ORDERED that defendant Alvin Gross’s motion for summary

judgment [21] is GRANTED; and it is

               FURTHER ORDERED that judgment shall be entered for the defendants. The

Clerk of this Court shall remove this case from the docket of this Court. This is a final

appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.

                                                     /s/_______________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: February 4, 2010